Title: From John Adams to Samuel Chase, 9 July 1776
From: Adams, John
To: Chase, Samuel


     
      Dear sir
      Philadelphia July 9. 1776
     
     Yours of the 5th came to me the 8th. You will see by this Post, that the River is past and the Bridge cutt away. The Declaration was yesterday published and proclaimed from that awfull Stage, in the State house Yard, by whom do you think? By the Committee of Safety,! the Committee of Inspection, and a great Crowd of People. Three cheers rended the Welkin. The Battallions paraded on the common, and gave Us the Feu de Joy, notwithstanding the Scarcity of Powder. The Bells rung all Day, and almost all night. Even the Chimers, Chimed away. The Election for the City was carried on amidst all this Lurry, with the Utmost Decency, and order. Who are chosen I cant Say; but the List was Franklin, Writtenhouse, Owen Biddle, Cannon, Schlosser, Mattlack and Khull. Thus you See the Effect of Men of Fortune acting against the Sense of the People.
     As soon as an American Seal is prepared, I conjecture the Declaration will be Subscribed by all the Members; which will give you the Opportunity you wish for, of transmitting your Name, among the Votaries of Independence.
     I agree with you, that We never can again be happy, under a single Particle of British Power. Indeed this sentiment is very universal. The Arms, are taken down from every public place.
     The army is at Crown point. We have sent up a great number of Shipwrights, to make a respectable Fleet upon the Lakes.
     We have taken every Measure to defend New York. The Militia are marching this day, in a great Body from Pensilvania. That of Jersey has behaved well, turned out universally. That of Connecticutt, I was told, last night by Mr. Huntingdon, were coming in the full Number demanded of them, and must be there before now. We shall make it do, this year, and if We can Stop the Torrent, for this Campaign, it is as much as We deserve for our Weakness and sloth, in Politicks, the last. Next year We shall do better. New Governments will bring new Men into the Play, I perceive: Men of more Mettle.
     
     Your Motion, last Fall for sending Embassadors to France, with conditional Instructions, was murdered, terminating in a Committee of secret Correspondence, which came to nothing.
     Thank you for the Paper and Resolves. You are attoning for all past Imperfections, by your Vigour, Spirit, and Unanimity.
     Send along your Militia for the flying Camp. Dont let them hesitate about their Harvest. They must defend the Field, before they can eat the Fruit. I shall inclose to you, Dr. Price. He is an independent, I think. My Compliments to Mr. Johnson, Mr. Carroll, and all your Friends whom I have the Honour to know, and believe me to be &c.
    